DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Objections
Claims 1, 3, 4, 6, and 7 are objected to because of the following informalities:  
Claim 1 is objected to for the following reasons: 
The acronym “CNN” in line 2 should be defined before it is used, rather than being defined in line 18.
In line 7, the phrase “injecting sequentially” should be amended to recite “sequentially injecting.”
The phrase “two separate dynamic PET imaging” in line 8 is grammatically incorrect. Examiner suggests amending the phrase to recite “two separate dynamic PET image acquisitions” (or otherwise amending the phrase to use proper grammar) and amending the rest of the claims as needed to provide proper antecedent basis. 
The word “respectively” should be inserted in line 10 before the word “denoted” in order to clarify the claim’s meaning.
A comma and the word “respectively” should be inserted in line 12 before the word “corresponding” in order to clarify the claim’s meaning. 
The word “selected” should be inserted in line 19 after the phrase “from the testing datasets and inputting the” in order to clarify the claim’s meaning.
The word “respectively” should be inserted in line 21 before the word “corresponding” in order to clarify the claim’s meaning.
Claim 3 is objected to for the following reasons: 
Each occurrence of the article “the” in element 5.2 should be changed to the article “a” in order to clarify the antecedent basis for the claimed parameters. 
In element 5.3, the descriptions of Laux and Lmain should not be enclosed in parentheses. In contrast, the variable names Laux and Lmain should be the text enclosed within the parentheses.
In element 5.3, the statement that “the error Laux and Lmain are combined into a total loss function L” should be preceded by a conjunction such as wherein, or amended to recite a step of combining the errors into the loss function. 
In element 5.3, the phrase “a dynamic dual-tracer PET reconstruction model” should be changed to phrase “[[a]] the dynamic dual-tracer PET reconstruction model” in order to provide clear antecedent basis for the claimed model. 
Claim 4 is objected to because the word “The” in line 2 should not be capitalized.
Claim 6 is objected to for the following reasons: 
There is an extra space before the semicolon in line 3. 
The article “the” before “BatchNorm layer” in line 3 should be changed to the article “a” in order to clarify the antecedent basis for the layer. 
The article “the” in line 3 before “batch-normalization” should be changed to the article “a” in order to clarify the antecedent basis for the normalization. 
The article “the” before “Scale layer” in line 4 should be changed to the article “a” in order to clarify the antecedent basis for the layer. 
The article “the” in line 4 before “zooming and panning” should be removed in order to clarify the antecedent basis for the zooming and panning. 
Lines 6 - 7 should be amended to recite “… and its output is the input of the fifth layer 
The article “the” before “ReLu layer” in line 4 should be changed to the article “a” in order to clarify the antecedent basis for the layer. 
The semicolon should be removed form line 10, or changed to a comma.
The article “the” before “ReLu layer” in line 11 should be changed to the article “a” (or to “another” or “an additional,” if applicant prefers) in order to clarify the antecedent basis for the layer. 
A conjunction such as wherein should be inserted before the word “after” in the second to last line. 
Claim 7
A conjunction such as wherein should be inserted before the word “after” in the last line. 
The article “the” before “3D convolution layer” in line 4 should be changed to the article “a” in order to clarify the antecedent basis for the layer. 
Claim 8 is objected to for the following reasons: 
The article “the” before “1 x 1 x 1 kernel” in line 2 should be changed to the article “a” in order to clarify the antecedent basis for the kernel. 
The claim contains two sentences, rather than 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite for the following reasons: 
It is unclear what is meant by the parenthetical phrase in “mixed dual tracers (tracer I and tracer II)” in line 3. It is unclear if the parentheses attempt to define the term “mixed dual tracers” as “tracer I and tracer II,” to 
It is unclear what is meant by “forming a three-dimensional dynamic dual-tracer concentration to form distribution” in line 5. The limitation appears to contain logical and/or grammatical errors. It is unclear if there are two different ‘forming’ steps being referred to, or if the claim merely intends to recite “forming a three-dimensional dynamic dual-tracer concentration  distribution.” For the purposes of examination, the claim will be interpreted as intending the latter. 
It is unclear what is meant by “different moments, which are three-dimensional concentration distribution maps of individual tracer I and tracer II” in lines 9 - 10. It is unclear how moments may be three-dimensional concentration distribution maps. 
The term “enough” in claim 1 (step 4) is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how many image dynamic sinogram data are “enough” versus how many dynamic sinogram data are not “enough.” 

Claim 2
There is insufficient antecedent basis for “all the samples” in line 1. It is unclear what samples are being referred to.
There is unclear antecedent basis for “a training dataset” in line 2. It is unclear if this training dataset is one of the training datasets recited in claim 1, or a different training dataset.
There is unclear antecedent basis for “a test dataset” in line 2. It is unclear if this test dataset is one of the test datasets recited in claim 1, or a different test dataset.
There is insufficient antecedent basis for “the sample ratio” in line 3. It is unclear what sample ratio is being referred to.

Claim 3 is indefinite for the following reasons: 
It is unclear what is required by the permissive phrase “the training process of 3D CNN described in step (5) can be described as follows” in lines 1 - 2. It is unclear if the claim intends to set forth that the training process comprises the steps recited in claim 3, or if claim 3 fails to limit the subject matter of claim 1 by not reciting any required steps or material limitations of previously recited steps. Examiner suggests amending the claim to recite “…comprises the following steps”
There is insufficient antecedent basis for “the described 3D CNN” in line 5. The CNN has not been recited as being “described.” It is unclear what 
It is unclear what is meant by “inputting Sdual in the training dataset into the 3D CNN one by one for training.” Sdual has not been set forth as being “in the training set.” It is unclear if “Sdual in the training dataset” intends to refer to 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Further, it is unclear what is meant by reciting that the input is “one by one,” as only a single element (Sdual) has been set forth as being input. It is unclear how a single element may be processed “one by one.” 

Claim 4 is indefinite for the following reasons: 
There is unclear antecedent basis for “the output result” in lines 3 - 4. Examiner suggests amending the claim to recite “the output result of the reshape layer,” if this is what is intended. 
There is unclear antecedent basis for “the output result” in line 5. Examiner suggests amending the claim to recite “the output result of the concat layer,” if this is what is intended.
	 
	Claim 5 is indefinite because it is unclear what is meant by “in the end” in the last line. It is unclear what end is being referred to, and consequently unclear what is required of the claimed ‘sequential connection.’

Claim 6
There is unclear antecedent basis for “the convolution kernel” in lines 2 - 3. It is unclear what convolution kernel is being referred to.
There is unclear antecedent basis for “the input dimension” in line 3. It is unclear what input dimension is being referred to.
There is unclear antecedent basis for “the output” in line 8. It is unclear what output is being referred to.
There is insufficient antecedent basis for “the activation function” in line 11. It is unclear what activation function is being referred to.
There is unclear antecedent basis for “the result” in line 11. It is unclear what result is being referred to.
There is insufficient antecedent basis for “the next down-sampling block” in line 12. The claim has not set forth that there is a “next down-sampling block.” In contrast, claim 5 sets forth that there are three down-sampling blocks. Therefore, after the third down-sampling block, it does not appear that there should be input for a “next down-sampling block.”

Claim 7 is indefinite for the following reasons: 
There is unclear antecedent basis for “the convolution kernel” in line 2. It is unclear what convolution kernel is being referred to.
There is unclear antecedent basis for “the input dimension” in line 3. It is unclear what input dimension is being referred to.
There is unclear antecedent basis for “the output result” in line 3. It is unclear what output result is being referred to.
There is unclear antecedent basis for “the convolution kernel” in line 4. It is unclear what convolution kernel is being referred to.
There is unclear antecedent basis for “the input dimension” in line 5. It is unclear if this is the input dimension in line 3. 
There is insufficient antecedent basis for “the next up-sampling block” in line 12. The claim has not set forth that there is a “next up-sampling block.” In contrast, claim 5 sets forth that there are three up-sampling blocks. Therefore, after the third up-sampling block, it does not appear that there should be input for a “next up-sampling block.”

	Claim 8 is indefinite because there is insufficient antecedent basis for “the output of the entire network” and for “the series of two single tracer three-dimensional PET images in time dimension.”  Examiner suggests amending the claim to recite that “… the output of this layer is the three-dimensional dynamic PET image sequences X1 and X11 corresponding to the tracer I and the tracer II,” if this is what is intended. 

Allowable Subject Matter
Claims 1 - 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The prior art, either singly or in combination, fails to teach or reasonably suggest a dynamic dual-tracer position emission tomography (PET) reconstruction method based on hybrid-loss three-dimensional convolutional neural networks (3D CNN), as recited in claim 1. For example, Huafeng et al. (CN 107133997) is considered to be the closest prior art of record. Huafeng et al. disclose a deep neural network-based dual-tracer PET reconstruction method comprising:
injecting mixed dual tracers (tracer I and tracer II) to a subject and performing dynamic PET to obtain a distribution of the mixed dual tracers (“Inject tracer I and tracer II into biological tissue at the same time and perform dynamic PET detection,” [0011]);
sequentially injecting the individual tracer I and tracer II to the subject and performing two separate dynamic PET image acquisitions, respectively (“Injecting tracer I and tracer II into biological tissue successively and performing dynamic PET detection,” [0012]);
calculating and reconstructing three-dimensional PET image sequences (PET image reconstruction algorithm, [0013]); 
training a neural network to obtain a dynamic dual-tracer PET reconstruction model (“deep neural network is trained to obtain a dual-tracer PET reconstruction model,” [0014])
obtaining three-dimensional dynamic PET image sequences corresponding to the tracer I and the tracer II (dual-tracer PET 
However, Huafeng et al. fail to show that the neural network is a hybrid-loss 3D CNN. Further, Huafeng et al. fail to show that steps 1 - 3 are repeated multiple times to generate dynamic PET image sequences that are divided into training datasets and testing datasets. Huafeng et al. further fail to show inputting an auxiliary label and a corresponding main label, and randomly selecting a test sinogram from the testing datasets and inputting the selected test sinogram into the pre-trained 3D CNN model to obtain the three-dimensional dynamic PET image sequences corresponding to the tracer I and the tracer II.
The subject matter of claim 1, and all claims depending therefrom, is therefore found allowable over the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huafeng et al. (CN 107133997) are discussed above in the statement of reasons for the indication of allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793